Plaintiff is seeking an order directing the defendant to make weekly payments from earnings upon a default judgment of $3025.26 entered October 20, 1939. The court doubts that it ever had jurisdiction in this case and will withhold action on this motion to permit the plaintiff the opportunity to satisfy that doubt.
On June 23, 1939, the plaintiff made personal service upon the defendant in a suit claiming $4000 damages returnable to the City Court of Hartford on July 3, 1939. On July 1 of that year chapter 281b of the 1939 Supplement became effective and provided for uniform jurisdiction in the minor courts. The Hartford City Court thereafter had jurisdiction in civil matters not exceeding $1000. Under § 1370e it retained jurisdiction to final judgment of matters pending before it on the effective date of the act. The writ in this case was filed in the City Court on June 23, 1939. As it was not returnable until July 3, it was not properly pending in that court July 1 and that court could not retain jurisdiction.
Upon motion of the plaintiff, the City Court on September 29, 1939, transferred the cause to the Superior Court in accordance with 178, Public Acts, 1939, § 5 (§ 1365e). That section was not applicable as it related to transfers to the Court of Common Pleas in the counties having same for the purpose of insuring the defendant a jury trial. The motion could only be made by the defendant within twenty days after the return day.
   General Statutes, Rev. 1930, § 5485 (Rev. 1949, § 7792) is the statute which should have been followed. It provides for the transfer of civil actions brought to the wrong court. However, to give the Superior Court jurisdiction, the procedure set out in the statute should be followed. the order of removal is conditioned upon payment of certain costs and a certified